ITEMID: 001-85520
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: LANGROVA v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Peer Lorenzen;Rait Maruste;Renate Jaeger;Snejana Botoucharova
TEXT: The applicant, Ms Hana Langrová, is a Czech national who was born in 1966 and lives in Brno. She was represented before the Court by Mr J. Pernica, a lawyer practising in Brno. The Czech Government (“the Government”) were represented by their Agent, Mr V.A. Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 28 August 1995 the applicant lodged an action with the Brno Municipal Court (městský soud) claiming the separation of the marital property.
It appears that the proceedings are still pending.
On 25 July 2006 the applicant applied for compensation pursuant to Act no. 82/1998 as amended. She claimed CZK 165,535 (EUR 6,409) in respect of pecuniary damage and expenses incurred in the judicial proceedings and CZK 500,000 (EUR 19,358) in respect of non-pecuniary damage.
In a letter of 9 January 2007 the Ministry of Justice informed the applicant that her application had been accepted, that it had been found that her right to a determination of their civil claim within a reasonable time had been violated and that the applicant had been awarded a sum of CZK 105,000 (EUR 4,065) in respect of non-pecuniary damage she might have sustained. The Ministry refused, however, the applicant’s claim regarding compensation for pecuniary damage.
On 18 January 2007 the applicant informed the Registry that she did not intend to turn to a court under section 15(2) of Act no. 82/1998 as amended.
The relevant domestic law and practice concerning remedies for the allegedly excessive length of judicial proceedings are set out in the Court’s decision in the case of Vokurka v. Czech Republic, no. 40552/02 (dec.), §§ 11-24, 16 October 2007).
